SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Excha nge Act of 1934 For the month of November Commission File Number: 1-16269 AMÉRICA MÓVIL, S.A.B. DE C.V. (Exact name of registrant as specified in its charter) America Mobile (Translation of Registrant´s name into English) Lago Zurich 245 Plaza Carso / Edificio Telcel Colonia Granada Ampliación 11529 Mexico, D.F., Mexico (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form 6-K is also thereby furnishing the information to the
